DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks filed on 05/27/2021, with respect to claims 1-28 and new claim 49 have been fully considered and are persuasive.  The previous 103 rejections have been withdrawn. 
The previous specification objection has been considered and is now withdrawn as a result of the specification amendment.
The previous claim objection regarding claim 1 has been considered and is now withdrawn as a result of the claim amendment.
The previous 112(a) claim rejection regarding claims 8-9 has been considered and is now withdrawn as a result of the claim amendment.
The previous 112(b) claim rejections regarding claims 1-28 have been considered and are now withdrawn as a result of the claim amendments.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 29 and 31-48 directed to inventions non-elected without traverse (Examiner’s note:  previously withdrawn claim 30 has been canceled by Applicant).  Accordingly, claims 29 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Spenser Schwabe, Reg. No. 78,219, on August 20th, 2021.
The application has been amended as follows: 

Previously withdrawn claims 29 and 31-48 are now canceled (Examiner’s note:  previously withdrawn claim 30 has already been canceled by Applicant).

	Dependent claim 2 recites “…to simultaneously engage all of the one or more wedges with one or more of the plurality of lugs” on lines 1-3.
	Amend claim 2 to recite similar claim language as amended, independent claim 1.  As a result, delete ‘all of the one or more wedges with’ on line 2.
	Add ‘the’ in front of ‘one or more of the plurality of lugs’ on lines 2-3 to avoid any antecedent issues.
	Add ‘with the respective wedge of the one or more wedges’ after ‘…the plurality of lugs’ on lines 2-3.


Dependent claim 4 recites “…to simultaneously engage all of the one or more wedges with one or more of the plurality of lugs” on lines 1-3.
	Amend claim 4 to recite similar claim language as amended, independent claim 1.  As a result, delete ‘all of the one or more wedges with’ on line 2.
	Add ‘the’ in front of ‘one or more of the plurality of lugs’ on lines 2-3 to avoid any antecedent issues.
	Add ‘with the respective wedge of the one or more wedges’ after ‘…the plurality of lugs’ on lines 2-3.
	Dependent claim 4 should now recite “…to simultaneously engage the one or more of the plurality of lugs with the respective wedge of the one or more wedges” on lines 1-3.

Dependent claim 5 recites “…to simultaneously engage all of the one or more wedges with one or more of the plurality of lugs” on lines 1-3.
	Amend claim 5 to recite similar claim language as amended, independent claim 1.  As a result, delete ‘all of the one or more wedges with’ on line 2.
	Add ‘the’ in front of ‘one or more of the plurality of lugs’ on lines 2-3 to avoid any antecedent issues.

	Dependent claim 5 should now recite “…to simultaneously engage the one or more of the plurality of lugs with the respective wedge of the one or more wedges” on lines 1-3.

Dependent claim 6 recites “…to simultaneously engage all of the one or more wedges with one or more of the plurality of lugs” on lines 1-3.
	Amend claim 6 to recite similar claim language as amended, independent claim 1.  As a result, delete ‘all of the one or more wedges with’ on line 2.
	Add ‘the’ in front of ‘one or more of the plurality of lugs’ on lines 2-3 to avoid any antecedent issues.
	Add ‘with the respective wedge of the one or more wedges’ after ‘…the plurality of lugs’ on lines 2-3.
	Dependent claim 6 should now recite “…to simultaneously engage the one or more of the plurality of lugs with the respective wedge of the one or more wedges” on lines 1-3.

	Dependent claim 20 recites “wherein the plates further comprise one or more rings.” on lines 1-2.
	Amend ‘one or more rings’ to instead recite ‘the outer ring section and the inner ring section’.


	Dependent claim 25 recites “…and rings in the screen.” on line 2.
	Amend ‘rings’ to instead recite ‘the outer ring section and the inner ring section’.
	Dependent claim 25 should now recite “…and the outer ring section and the inner ring section in the screen.” on line 2.

	Independent claim 26 recites “an arrangement of apertures about the outer ring section and the inner ring section” on lines 5-6.
	Replace ‘about’ with ‘along’.
	Independent claim 26 should now recite “an arrangement of apertures along the outer ring section and the inner ring section” on lines 5-6.


Other Reference Considered
De la Burde et al. (US 4,340,073) (hereinafter “Burde”) teaches an expanding tobacco system (see Burde FIG. 1, apparatus 10) including a pressure vessel 12, a hinged cover 14, port connections 16 and 18, inlet and outlet lines 20 and 22, cage members 24, and a rack structure 26 (see Burde col. 8 lines 20-34).  However, Burde does not explicitly teach a screen including an outer ring section, an inner ring section, and an arrangement of keyholes along the outer ring section and the inner ring section, one or more wedges adjacent to one or more of the keyholes of the retainer, and each keyhole 
	Furthermore, Burde does not explicitly teach a screen including an outer ring section, an inner ring section, and an arrangement of apertures along the outer ring section and the inner ring section, one or more wedges adjacent to one or more of the keyholes, and wherein each keyhole of the retainer with an adjacent wedge includes a slot, and the slot extends into the adjacent wedge, and wherein the retainer is rotatable so as to simultaneously engage one or more of the plurality of lugs with a respective wedge of the one or more wedges, wherein the screen is clamped between the retainer and the grate when the one or more wedges are so engaged, and wherein the screen and the retainer are removable from the grate upon disengagement of the one or more wedges by counter rotation of the retainer, as recited in amended, independent claim 26.




Allowable Subject Matter
Claims 1-28 and 49 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding amended, independent claim 1, Mullen, III et al. (US 4,312,369) (hereinafter “Mullen”) and Mattausch Juergen et al. (EP 2206860 A2) (hereinafter “Juergen”) are considered the closest prior arts.  Specifically, Mullen teaches a screen assembly of a vessel (see FIG. 1, a pressure vessel 10 including a chamber 12) (see FIG. 3, apparatus 42) (see col. 1 lines 7-12 – “This invention relates to a pressure vessel used in processing a product with a liquid cryogen and more particularly to an apparatus in such vessel for securely holding a wire mesh screen on a discharge door of the vessel to minimize stretching and tearing of the screen during discharge of the processed product.”), comprising:
	A screen (see FIGS. 1 and 3, a permeable member/wire mesh screen 40 to prevent tobacco (product) from passing through and allowing gaseous and liquid cryogen to pass through) (see col. 2 lines 28-32 – “A permeable member, such as wire mesh screen, is disposed on the grating to permit gaseous and liquid cryogen to pass therethrough while substantially preventing product (tobacco) from passing therethrough…”) including, 
an arrangement of keyholes (see FIGS. 1 and 3, a permeable member/wire mesh screen 40 including a plurality of holes (‘keyholes’) to prevent tobacco (product) from passing through and allowing gaseous and liquid cryogen to pass through) (see col. 2 lines 28-32 – “A permeable member, such as wire mesh screen, is disposed on the grating to permit gaseous and liquid cryogen to a permeable member 40 such as a wire mesh screen…The wire mesh screen is preferably formed of type 304 stainless steel having a 50 mesh opening size, although mesh sizes of between 20 and 100 are also useful.”);
	A grate affixable to a lid of a treatment vessel (see FIG. 1, a grating 36 affixable to a lid/door 18 of a treatment/pressure vessel 10) (see col. 2 lines 23-28 – “In addition, the vessel includes means such as a lid for introducing the product to be processed.  The withdrawal door, pivotally hinged to open to permit gravitational discharge of the processed product, includes a grating to support the product in the vessel when the withdrawal door is closed…”) (see col. 3 lines 50-54 – “The vessel 10 is provided with a bottom door 18 similar to the upper lid 14, the bottom door 18 being pivotally connected to a hinge 20 such that when the door 18 is unlatched the processed tobacco 22 will be discharged by gravity…”) (see col. 4 lines 7-13 – “…the door 18 comprises a dome shaped outer wall 32 that defines an inner space 34 within the door 18.  Traversing this space 34 is a grating 36 of metal or other suitable materials…The grating is mounted on a shoulder 38 attached to the wall 32…”);
	A plurality of axially extending lugs (see FIG. 3, stud bolt 72 and a hex nut 73) (see FIG. 4, a plurality of stud bolts 72) fixed to the grate and arranged consistent with the arrangement of keyholes of the screen (see FIG. 3, stud bolt 72 fixed to the grating 36 and through the keyholes/openings/apertures of the screen 40) (see col. 2 lines 32-37 – “The apparatus comprises means for securely holding the permeable member fixed relative to the grating at a location proximate the periphery and at a location on a stud bolt 72 with a hex nut 73…”), the plurality of axially extending lugs cooperating with the keyholes of the screen so as to register placement of a first side of the screen adjacent the grate (see FIG. 3, stud bolt 72 fixed to the grating 36 and through the keyholes/openings/apertures of the screen 40 to further place a first side of the screen 40 (lower/bottom surface side) adjacent the grating 36) (see col. 2 lines 32-37 – “The apparatus comprises means for securely holding the permeable member fixed relative to the grating at a location proximate the periphery and at a location on the permeable member interiorly of the periphery of the permeable member.”) (see col. 2 lines 47-49 – “…joined interiorly of the peripheral portion to hold the interior surface portions of the mesh screen against the grating.”) (see col. 4 lines 65-68 – “…to hold the interior screen surface against the grating.  The holding apparatus 42 is secured to the door shoulder 38 as by a stud bolt 72 with a hex nut 73…”); and
	A retainer (see FIG. 3, a grid assembly 44) (see col. 4 lines 43-45 – “…the apparatus 42 comprises a grid assembly 44 and a retention ring 46 to suitably hold the screen against the grating 36…”) (see col. 4 lines 55-66 – “The grid assembly 44 is disposed on the upper surface of the wire mesh screen 40.  The grid assembly 44 comprises an outer peripheral ring portion 50…Such angularly joined strips extend onto the interior surface of the screen 40 and partition the screen, preferably symmetrically, to hold the interior screen surface against the grating.”) including,
a grid that has a peripheral portion that substantially conforms to the periphery of the screen…to hold the interior surface portions of the mesh screen against the grating.”) (see col. 4 lines 55-66 – “The grid assembly 44 is disposed on the upper surface of the wire mesh screen 40.  The grid assembly 44 comprises an outer peripheral ring portion 50…Such angularly joined strips extend onto the interior surface of the by a stud bolt 72 with a hex nut 73…”).
Juergen teaches a fitting mechanism/configuration (see Juergen FIG. 6, fitting 40) comprising a faceplate 41 (‘wedge’) and further including a slot (see Juergen FIG. 6, a wider section 44 and a narrower section 45), wherein a locking element 47 is inserted through openings 49, 43 to further engage with the faceplate 41.  Furthermore, the locking element 47 is configured to move in a direction (see Juergen FIG. 8a, direction arrow 68) toward the narrower section 45 as a locking position (‘engagement’), and also configured to move in an opposite direction toward the wider section 44 as a retracting/releasing position (‘disengagement’) (see Juergen paragraph 39 – “The fitting 40 also comprises a faceplate 41 and a drive rod 42.  The faceplate 41 has a through opening 43, which in turn has a wider section 44 and a narrower section 45…run-up bevels 46 are provided.”) (see Juergen paragraph 40 – “The locking element 47 comprises a pin 48…a pin head 17 can be placed on the pin 48…”) (see Juergen paragraph 43 – “…the locking element 47 is in a retracted position drawn towards the faceplate 41…”) (see Juergen paragraph 44 – “The locking element 47 was moved together with the drive rod 42 in the direction of arrow 68.”) (see Juergen paragraph 46 – “If the drive rod 42 is displaced further in the direction of arrow 68, the locking element 47 disengages from the lever 54…The locking element 47 is moved into the area 45 of the through opening 43, where the edges 70, 71 (FIG. 6) engage in recesses 72 of the locking element 47 in order to hold it in a locking position.”) (see In order to retract the locking element 47 again, the drive rod is moved against the direction of the arrow 68 and the steps in FIGS. 7a-10b are carried out in reverse order.”).
However, Mullen and Juergen would not be combinable because clamping the alleged screen between the retainer and the grate of Mullen is largely an irrelevant reason to combine Mullen and Juergen because Mullen already satisfies this need, as argued by Applicant on page 17 of the Remarks section filed on 05/27/2021.  Furthermore, the combination would render at least Mullen unsatisfactory for its intended purposes, and modifying Mullen to include the faceplate and slot of Juergen would require a substantial reconstruction of Mullen and would significantly change the principle of operation of Mullen, as argued by Applicant on pages 18-19 of the Remarks section filed on 05/27/2021.
As a result, the combination does not explicitly teach one or more wedges adjacent to one or more of the keyholes of the retainer, and each keyhole of the retainer with an adjacent wedge including a slot, the slot extending into the adjacent wedge, and the retainer being rotatable so as to simultaneously engage one or more of the plurality of lugs with a respective wedge of the one or more wedges, the screen being clamped between the retainer and the grate when the one or more wedges are so engaged, and the screen and the retainer being removable from the grate upon disengagement of the one or more wedges by counter rotation of the retainer, as recited in amended, independent claim 1.
In addition, the combination does not explicitly teach a screen including an outer ring section, an inner ring section, and an arrangement of keyholes along the outer ring section and the inner ring section, as recited in amended, independent claim 1, and as argued by Applicant on pages 16-17 of the Remarks section filed on 05/27/2021.  
Corresponding dependent claims 2-25 and 49 further limit the subject matter of independent claim 1, and thus are also allowable at least for the same reasons as independent claim 1.
	Additionally, similar analysis applies to amended, independent claim 26.  Specifically, Mullen teaches a screen assembly (see FIG. 1, a pressure vessel 10 including a chamber 12) (see FIG. 3, apparatus 42) (see col. 1 lines 7-12 – “This invention relates to a pressure vessel used in processing a product with a liquid cryogen and more particularly to an apparatus in such vessel for securely holding a wire mesh screen on a discharge door of the vessel to minimize stretching and tearing of the screen during discharge of the processed product.”), comprising:
a screen (see FIGS. 1 and 3, a permeable member/wire mesh screen 40 to prevent tobacco (product) from passing through and allowing gaseous and liquid cryogen to pass through) (see col. 2 lines 28-32 – “A permeable member, such as wire mesh screen, is disposed on the grating to permit gaseous and liquid cryogen to pass therethrough while substantially preventing product (tobacco) from passing therethrough…”) including,
an arrangement of apertures (see FIGS. 1 and 3, a permeable member/wire mesh screen 40 including a plurality of holes (‘apertures’) to prevent tobacco (product) from passing through and allowing gaseous and liquid cryogen to pass through) (see col. 2 lines 28-32 – “A permeable member, such as wire mesh screen, is disposed on the grating to permit gaseous and liquid cryogen to pass therethrough while substantially preventing product (tobacco) from passing therethrough…”) (see col. 4 lines 18-27 – “…a permeable member 40 such as a wire mesh screen…The wire mesh screen is preferably formed of type 304 stainless steel having a 50 mesh opening size, although mesh sizes of between 20 and 100 are also useful.”);
a grate affixable to a lid of a treatment vessel (see FIG. 1, a grating 36 affixable to a lid/door 18 of a treatment/pressure vessel 10) (see col. 2 lines 23-28 – “In addition, the vessel includes means such as a lid for introducing the product to be processed.  The withdrawal door, pivotally hinged to open to permit gravitational discharge of the processed product, includes a grating to support the product in the vessel when the withdrawal door is closed…”) (see col. 3 lines 50-54 – “The vessel 10 is provided with a bottom door 18 similar to the upper lid 14, the bottom door 18 being pivotally connected to a hinge 20 such that when the door 18 is unlatched the processed tobacco 22 will be discharged by gravity…”) (see col. 4 lines 7-13 – “…the door 18 comprises a dome shaped outer wall 32 that defines an inner space 34 within the door 18.  Traversing this space 34 is a grating 36 of metal or other suitable materials…The grating is mounted on a shoulder 38 attached to the wall 32…”);
a plurality of axially extending lugs (see FIG. 3, stud bolt 72 and a hex nut 73) (see FIG. 4, a plurality of stud bolts 72) in a fixed relation with the grate and arranged consistent with the arrangement of apertures (see FIG. 3, stud bolt 72 fixed to the grating 36 and through the openings/apertures of the screen 40) (see col. 2 lines 32-37 – “The apparatus comprises means for securely holding the permeable member fixed relative to the grating at a location proximate the periphery and at a location on the permeable member interiorly of the periphery of the permeable member.”) (see col. 4 lines 65-68 – “…to hold the interior screen surface against the grating.  The holding apparatus 42 is secured to the door shoulder 38 as by a stud bolt 72 with a hex nut 73…”), the plurality of axially extending lugs cooperating with the apertures to register placement of a first side of the screen adjacent the grate (see FIG. 3, stud bolt 72 fixed to the grating 36 and through the openings/apertures of the screen 40 to further place a first side of the screen 40 (lower/bottom surface side) adjacent the grating 36) (see col. 2 lines 32-37 – “The apparatus comprises means for securely holding the permeable member fixed relative to the grating at a location proximate the periphery and at a location on the permeable member interiorly of the periphery of the permeable member.”) (see col. 2 lines 47-49 – “…joined interiorly of the peripheral portion to hold the interior surface portions of the mesh screen against the grating.”) (see col. 4 lines 65-68 – “…to hold the interior screen surface against the grating.  The holding apparatus 42 is secured to the door shoulder 38 as by a stud bolt 72 with a hex nut 73…”); and
a retainer (see FIG. 3, a grid assembly 44) (see col. 4 lines 43-45 – “…the apparatus 42 comprises a grid assembly 44 and a retention ring 46 to suitably hold the screen against the grating 36…”) (see col. 4 lines 55-66 – “The grid assembly 44 is disposed on the upper surface of the wire mesh screen 40.  The grid assembly 44 comprises an outer peripheral ring portion 50…Such angularly joined strips extend onto the interior surface of the screen 40 and partition the screen, preferably symmetrically, to hold the interior screen surface against the grating.”) including,
a grid assembly 44 and a retention ring 46 to suitably hold the screen against the grating 36…”), the plurality of axially extending lugs cooperating with the keyholes to register placement of the retainer adjacent a second side of the screen (see FIG. 3, stud bolt 72 fixed to the grating 36 by engaging through the keyholes/openings of the retainer 44 and through the openings/apertures of the screen 40 to further place the retainer (grid assembly 44) against a second side of the screen 40 (upper surface side), and to further place the grating 36 against the first side of the screen 40 (lower/bottom surface side)) (see col. 2 lines 41-49 – “The permeable member is a wire mesh screen that is securely held against the grating by a grid that has a peripheral portion that substantially conforms to the periphery of the screen…to hold the interior surface portions of the mesh screen against the grating.”) (see col. 4 lines 55-66 – “The grid assembly 44 is disposed on the upper surface of the wire mesh screen 40.  The grid assembly 44 comprises an outer peripheral ring portion 50…Such angularly joined strips extend onto the interior surface of the screen 40 by a stud bolt 72 with a hex nut 73…”).
Juergen teaches a fitting mechanism/configuration (see Juergen FIG. 6, fitting 40) comprising a faceplate 41 (‘wedge’) and further including a slot (see Juergen FIG. 6, a wider section 44 and a narrower section 45), wherein a locking element 47 is inserted through openings 49, 43 to further engage with the faceplate 41.  Furthermore, the locking element 47 is configured to move in a direction (see Juergen FIG. 8a, direction arrow 68) toward the narrower section 45 as a locking position (‘engagement’), and also configured to move in an opposite direction toward the wider section 44 as a retracting/releasing position (‘disengagement’) (see Juergen paragraph 39 – “The fitting 40 also comprises a faceplate 41 and a drive rod 42.  The faceplate 41 has a through opening 43, which in turn has a wider section 44 and a narrower section 45…run-up bevels 46 are provided.”) (see Juergen paragraph 40 – “The locking element 47 comprises a pin 48…a pin head 17 can be placed on the pin 48…”) (see Juergen paragraph 43 – “…the locking element 47 is in a retracted position drawn towards the faceplate 41…”) (see Juergen paragraph 44 – “The locking element 47 was moved together with the drive rod 42 in the direction of arrow 68.”) (see Juergen paragraph 46 – “If the drive rod 42 is displaced further in the direction of arrow 68, the locking element 47 disengages from the lever 54…The locking element 47 is moved into the area 45 of the through opening 43, where the edges 70, 71 (FIG. 6) engage in recesses 72 of the locking element 47 in order to hold it in a locking position.”) (see In order to retract the locking element 47 again, the drive rod is moved against the direction of the arrow 68 and the steps in FIGS. 7a-10b are carried out in reverse order.”).
However, Mullen and Juergen would not be combinable because clamping the alleged screen between the retainer and the grate of Mullen is largely an irrelevant reason to combine Mullen and Juergen because Mullen already satisfies this need, as argued by Applicant on page 17 of the Remarks section filed on 05/27/2021.  Furthermore, the combination would render at least Mullen unsatisfactory for its intended purposes, and modifying Mullen to include the faceplate and slot of Juergen would require a substantial reconstruction of Mullen and would significantly change the principle of operation of Mullen, as argued by Applicant on pages 18-19 of the Remarks section filed on 05/27/2021.
As a result, the combination does not explicitly teach one or more wedges adjacent to one or more of the keyholes, and wherein each keyhole of the retainer with an adjacent wedge includes a slot, and the slot extends into the adjacent wedge, and wherein the retainer is rotatable so as to simultaneously engage one or more of the plurality of lugs with a respective wedge of the one or more wedges, wherein the screen is clamped between the retainer and the grate when the one or more wedges are so engaged, and wherein the screen and the retainer are removable from the grate upon disengagement of the one or more wedges by counter rotation of the retainer, as recited in amended, independent claim 26.
In addition, the combination does not explicitly teach a screen including an outer ring section, an inner ring section, and an arrangement of apertures along the outer ring section and the inner ring section, as recited in amended, independent claim 26, and as argued by Applicant on pages 16-17 of the Remarks section filed on 05/27/2021.  
Corresponding dependent claims 27-28 further limit the subject matter of independent claim 26, and thus are also allowable at least for the same reasons as independent claim 26.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”











Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627.  The examiner can normally be reached on Monday-Friday 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi R Kelley can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKASH K VARMA/Examiner, Art Unit 1773